DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The effective date of this application is the filing date 10/08/2019.

Status of Claims
	Claims 1-4, 7-11, and 13 are pending.
	Claims 5, 6, 12, and 14-20 have been withdrawn from consideration.
	The applicant is reminded that withdrawn claims must have their content provided within each listing of the claims.  Only cancelled claims are permitted to have their content removed.  Therefore, the applicant is requested to either restore the content or cancel claims 14-20.

Election/Restrictions
Applicant’s election of Invention I (Apparatus/System) and Species 1 (Figure 5B) in the reply filed on 02/09/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The applicant failed to provide any reasoning with the traversal.
Upon further review claims 5, 6, and 12 have been withdrawn from consideration as being directed at non-elected species.  Specifically, these claims require the second balloon shown in non-elected Figure 7.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the triangle shaped marker (at best the figures show a single vertical line in Figure 5A) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The Information Disclosure Statement filed on 10/08/2019 has been considered by the examiner.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (Wilson) US 2007/0270769 A1 in view of Kaplan et al (Kaplan) US 2006/0116748 and Zhang et al (Zhang) USPN 9,241,816 B2.  
	Wilson discloses the invention substantially as claimed being a system 30 for treating a bifurcated vessel comprising a catheter 31 comprising an elongated shaft 33 having proximal and distal ends and an angulation adjacent the stent/balloon (Goose Neck Portion Figure 10A), a guidewire lumen 34A extending from the proximal end to the distal end, and an inflation lumen (not specifically shown, but inherently present to allow the high pressure balloon 35), a primary balloon 35 attached to the distal end of the shaft, and an expandable radiopaque stent 10 [0123] comprising a proximal end with a 45 degree beveled shape (Right Side Figure 10A) thereby defining a long side (Lower Left Portion Figure 10A) and a short side (Upper Right Portion Figure 10A).  The balloon of Wilson extends beyond the short side of the stent into the main vessel (Figures 10AB).  

Wilson discloses that markers and radiopaque materials are useful for aligning the stent during delivery.  However, Wilson does not disclose the specific nature of the markers or use of markers on the balloon.
	Kaplan teaches that it is well known in the art of bifurcated stents to provide a plurality of markers on either the stent or on the balloon [0074] including a first marker showing the beginning of the stent and a second marker showing the end of the stent [0172] in order to provide the surgeon with constant knowledge of the exact locations of the placement of the stent.  Kaplan goes on to teach that it is well known in the art to provide these markers in configurations which permit the surgeon to maintain knowledge and constant visualization of the specific rotational orientation of the stent [0177] in order to better guide the stent into the bifurcation off of the main vessel.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the balloon of Wilson to include first and second markers on the balloon configured to show the long and short proximal and distal ends of the stent as well as the orientation of the stent relative to the bifurcation.

Zhang teaches that it is known in the art of bifurcated stents to use of a plurality of markers forming a triangular shape (Figure 6A) defining the proximal beveled shape of the stent which provides the surgeon with continuous knowledge of the long and short proximal end locations as well as the specific rotational orientation.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the plurality of markers of Zhang into one continuous triangular marker and to provide it on the balloon of Wilson in order to provide the surgeon with continuous knowledge of the long and short proximal end locations as well as the specific rotational orientation.  
	In regards to claim 8, a side by side comparison of the expansion of Wilson’s stent (Figures 10AB) looks identical to that of the applicant’s invention.  Therefore, it reads upon the claimed formulaic configuration in the same manner as the applicant’s invention.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, Kaplan, and Zhang (Combination 1) as applied to claims 1, 2, 4, 7-9, 11, and 13 above, and further in view of Shaked et al (Shaked) US 2006/0271090 A1.
	Combination 1 discloses the invention substantially as claimed being described above.  However, Combination 1 does not disclose the distal marker has an arrowhead shape.
	Shaked teaches that marker shapes including arrowheads (634 636 Figure 28) an interchangeable in the same field of endeavor for the purpose of providing a maker to best fit the needs of what it is marking.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the distal marker of Combination 1 with an arrow head shaped marker as taught by Shaked in order to provide a more accurate indicator of the positions of the long and short distal ends of the stent.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774